Exhibit 10.1

 



 

UNSECURED PROMISSORY NOTE

 

$1,600,000 Effective March 31, 2016

 

This Unsecured Promissory Note (this “Note”) is effective as of March 31, 2016,
by and between Vaccinogen, Inc., a Maryland corporation (“Vaccinogen”) and
Dolphin Offshore Partners, LP, a limited partnership formed under the laws of
Delaware (the “Lender”).

 

RECITALS

 

WHEREAS, Vaccinogen and the Lender entered into that certain unsecured
promissory note dated as of August 12, 2015, as amended by that First Amendment
to Promissory Note, effective as of November 10, 2015 (as amended, the “First
Note”), pursuant to which the Lender agreed to lend, and Vaccinogen agreed to
borrow, a principal amount of $800,000;

 

WHEREAS, Vaccinogen and the Lender entered into that certain unsecured
promissory note dated as of November 25, 2015 (the “Second Note”), pursuant to
which the Lender agreed to lend, and Vaccinogen agreed to borrow, a principal
amount of $200,000;

 

WHEREAS, Vaccinogen and the Lender entered into that certain unsecured
promissory note dated as of February 24, 2016 (the “Third Note”, and together
with the First Note and the Second Note, the “Promissory Notes”), pursuant to
which the Lender agreed to lend, and Vaccinogen agreed to borrow, a principal
amount of $200,000;

 

WHEREAS, Vaccinogen desires to borrow, and the Lender desires to lend to
Vacciongen, an additional principal amount of $400,000 minus the accrued
interest under the Promissory Notes in the amount of $54,550 (the “Interest
Due”); and

 

WHEREAS, in exchange for a cash payment to Vaccinogen of $345,450, payment of
the Interest Due, the cancellation and delivery of the Promissory Notes and
subject to the other terms and conditions set forth herein, Vaccinogen desires
to issue this Note to the Lender in the Principal Amount provided herein;

 

NOW THERFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth herein, the parties hereby agree as
follows:

 

Agreement

FOR VALUE RECEIVED, the undersigned, (“Vaccinogen”), hereby promises to pay to
the order of Dolphin Offshore Partners, LP (the “Lender”), the principal sum of
One Million, Six Hundred Thousand Dollars ($1,600,000) (the “Principal Amount”)
in lawful money of the United States of America, and together with interest
thereon at the rate hereinafter specified and any and all other sums which may
be due and owing hereunder to the Lender, which shall be paid at the address of
the Lender below, in accordance with the terms contained herein.

 



  

 

  

1.                  Interest. Vaccinogen shall pay interest from the date of
this Unsecured Promissory Note (this “Note”) on the Principal Amount outstanding
from time to time at a rate per annum equal to nine percent (9%). The interest
shall be due and payable on the Maturity Date (hereinafter defined).

 

2.                  Calculation of Interest. Interest on the Principal Amount of
this Note shall be calculated on the basis of a 360 day per year factor applied
to the actual days on which there exists an unpaid principal balance due under
this Note.

 

3.                  Maturity. The entire Principal Amount and all accrued
interest shall become fully due and payable on June 30, 2016 (the “Maturity
Date”); provided that, at any time before the Maturity Date, the Lender may
elect to convert part or all of the outstanding principal and any interest due
and payable under the Promissory Note at such time into shares of Vaccinogen’s
common stock, par value $0.0001 per share (the “Common Stock”), at a rate of
$2.00 per share by providing written notice to Vaccinogen of such election (the
“Conversion Right”). Upon receipt of such written notice, Vaccinogen shall issue
the corresponding whole number of shares to the Lender within a commercially
reasonable period of time. For the avoidance of doubt, an issuance of the Common
Stock pursuant to this paragraph shall not constitute a default under this Note.

 

4.                  Prepayment. Vaccinogen may prepay this Note, together with
all then accrued interest, in whole or in part at any time, or from time to
time, without penalty or additional interest; provided that Vaccinogen must
provide five days’ notice (the “Five Day Notice”) of such prepayment to the
Lender and Lender shall have the right (but not the obligation) to exercise the
Lender’s Conversion Right prior to the expiration of such five day period. If
Lender does not exercise such Conversion Right prior to the expiration of such
five day period, Vaccinogen shall prepay this Note in the manner and to the
extent provided in such Five Day Notice within three business days following the
expiration of the period provided for in the Five Day Notice. Any amounts
prepaid hereunder shall be applied as provided in Section 5 below.

 

5.                  Payments. Except as otherwise stated in Paragraph 3 hereof,
all payments made hereunder shall be in lawful money of the United States of
America. All payments and prepayments shall be applied first to costs of
collection, next, to accrued interest, and thereafter to principal.

 

6.                  Default and Remedies. The following shall be a default under
this Note and shall entitle the Lender to all of the rights and remedies
specified herein or otherwise available under applicable law or in equity: (i)
any failure to make any payment due under this Note when due or upon the failure
to comply with any other terms and provisions of this Note, if such failures
remain uncured for a period of ten (10) business days; (ii) a petition for
relief in a bankruptcy court is filed by Vaccinogen or Vaccinogen applies for,
consents to or acquiesces in the appointment of a trustee, custodian or receiver
for Vaccinogen or any of its assets or property or make a general assignment for
the benefit of its creditors or, in the absence of such application, consent or
acquiescence, a trustee, custodian or receiver is appointed for Vaccinogen or
for a substantial part of its assets or property and is not discharged within
thirty (30) days thereafter; (iii) any bankruptcy, reorganization, debt
arrangement or other proceeding or case under any bankruptcy or insolvency law
or any dissolution or liquidation proceeding is instituted against Vaccinogen
and if instituted against Vaccinogen is consented to or acquiesced in by
Vaccinogen or remains undismissed for sixty (60) days thereafter; or (iv)
Vaccinogen takes any action to authorize any of the actions described in
subsection (ii) or (iii). Vaccinogen hereby waives presentment, demand for
payment, notice of dishonor, notice of protest, and protest, and all other
notices or demands in connection with the delivery, acceptance and performance
of this Note.

 



 2 

 

 



7.                  Governing Law. This Note and all actions arising out of or
in connection with this Note shall be governed by and construed in accordance
with the laws of the State of Maryland.

 

8.                  No Waiver. The delay or failure of the Lender to exercise
its rights hereunder shall not be deemed a waiver thereof. No waiver of any
rights of the Lender shall be effective unless in writing and signed by the
Lender and any waiver of any right shall not apply to any other right or to such
right in any subsequent event or circumstance not specifically included in such
waiver.

 

9.                  Successors and Assigns. This Note shall not be assignable by
the Lender without the prior written consent of Vaccinogen. This Note shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. For the avoidance of doubt, the right to
receive the Common Stock described in Paragraph 3 above shall not be assignable
by the Lender without the prior written consent of Vaccinogen.

 

10.      No Senior Debt. Vaccinogen does not currently have any indebtedness for
borrowed money or any obligations evidenced by notes or debentures or similar
instruments (collectively, “Debt”), except indebtedness owed to Organon Teknika
Corporation (now Merck) in the amount of $3,000,000 (plus accrued interest
calculated from October 31, 2007 based on a simple annual interest rate based on
the prime lending rate in effect on the anniversary of October 31, 2007)
pursuant to that certain Letter Agreement, dated October 31, 2007, among
Intracel Holdings Corporation, Intracel Acquisition Holdings Company LLC,
Organon Biosciences International B.V., and Organon Teknika Corp (the “Merck
Debt”). The Merck Debt is due one (1) year after the first marketing approval of
OncoVax by the United States Food and Drug Administration or the European
Medicines Agency, whichever is first, in annual payments of $1,000,000 (plus
accrued interest) until collection of the entire outstanding amount (subject to
certain acceleration provisions). From the date hereof and until the date that
this Note is paid in full, Vaccinogen shall not incur, create or assume any
additional Debt, except: (a) Debt existing or arising under this Note and any
refinancing thereof; and (b) Debt that is subordinate to the prior payment in
full of the obligations evidenced by this Note.

 

11.              Separate Counsel. Each of the parties hereto acknowledges that
(i) he/she/it has read this Note in its entirety and understands all of its
terms and conditions, (ii) he/she/it has had the opportunity to consult with any
individuals of their choice regarding their agreement to the provisions
contained herein, including legal counsel of their choice, and any decision not
to was theirs alone, and (iii) he/she/it is entering into this Note of their own
free will, without coercion from any source. Each of Lender and Vaccinogen
acknowledges and agrees that Venable LLP is representing Vaccinogen in
connection with this Note, and does not represent Lender.

 



 3 

 

  

12.              Subscription Agreement. The Lender acknowledges and agrees that
Vaccinogen’s obligation to issue the Common Stock pursuant to Paragraph 3 above
is conditioned upon Vaccinogen and the Lender entering into a mutually agreed
subscription agreement prior to such issuance, which agreement will be
substantially in the form set forth in Annex A hereto.

 

13.              Notices. Any notices or other communication required hereunder
shall be deemed properly given if delivered in person or if mailed by registered
or certified mail, postage prepaid, return receipt requested to the parties at
the following addresses:

 

 

if to Vaccinogen, to:

 

Vaccinogen, Inc.

949 Fell Street

2nd Floor

Baltimore, MD 21231

Attn: President

 

with a copy to:

 

Venable LLP

750 E. Pratt Street

Baltimore, Maryland 21202

Attn: Eric R. Smith, Esq.

 

if to the Lender:

 

Dolphin Offshore Partners, LP

PO Box 16867

Fernandina Beach, FL  32035

Attn: Peter Salas

 

 

 

 

[Signatures on following page]

 



 4 

 



  

IN WITNESS WHEREOF, Vaccinogen has caused this Note to be executed on its behalf
by its duly authorized officer as of April 5, 2016.

 





VACCINOGEN, INC.             By:     Name: Andrew L. Tussing   Title: Chairman
and Chief Executive Officer                     AGREED TO AND ACKNOWLEDGED      
DOLPHIN OFFSHORE PARTNERS, LP             By:     Name: Peter Salas   Title:
General Partner  



 



 5 

 




ANNEX A

 

Subscription Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

Ladies and Gentlemen:

 

The undersigned understands that VACCINOGEN, INC., a corporation organized under
the laws of Maryland (the “Company”), is offering shares of its common stock,
par value $0.0001 per share in a private placement. The undersigned further
understands that the offering is being made without registration of the
Securities under the Securities Act of 1933, as amended (the “Securities Act”),
or any securities law of any state of the United States or of any other
jurisdiction, and is being made only to “Accredited Investors” (as defined in
Rule 501 of Regulation D under the Securities Act).

 

1.                  Subscription. Subject to the terms and conditions of this
Subscription Agreement (this “Subscription Agreement”), on the date of the
Closing referred to in Section 3 hereof, the undersigned shall purchase from the
Company and the Company shall sell to the undersigned [ ] shares of common
stock, par value $0.0001 per share (the “Securities”), for the aggregate
purchase price of [$ ], at [$ ] per share.

 

2.                  Acceptance of Subscription and Issuance of Securities.
Notwithstanding anything in this Subscription Agreement to the contrary, the
Company shall have no obligation to issue any of the Securities to any person
who is a resident of a jurisdiction in which the issuance of the Securities to
such person would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

 

3.                  The Closing. The closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the offices of the Company on the
date the Company countersigns this Subscription Agreement, or at such other time
and place as the Company may designate.

 

4.                  Payment for Securities. Consideration for the issuance of
the Securities having already been received by the Company, the Company shall
deliver certificates or other appropriate evidence of the Securities to the
undersigned at the Closing bearing an appropriate legend referring to the fact
that the Securities were sold in reliance upon an exemption from registration
under the Securities Act.

 



 6 

 

  

5.                  Representations and Warranties of the Company. As of the
Closing, the Company represents and warrants that the Company is duly formed and
validly existing under the laws of Maryland, with full power and authority to
conduct its business as it is currently being conducted and to own its assets;
and has secured any other authorizations, approvals, permits and orders required
by law for the conduct by the Company of its business as it is currently being
conducted.

 

6.                  Representations and Warranties of the Undersigned. The
undersigned hereby represents and warrants to and covenants with the Company
that:

 

(a)          General.

 

(i)          The undersigned has all requisite authority to receive the
Securities, enter into this Subscription Agreement and to perform all the
obligations required to be performed by the undersigned hereunder, and such
purchase will not contravene any law, rule or regulation binding on the
undersigned or any investment guideline or restriction applicable to the
undersigned.

 

(ii)         The undersigned is a resident of the state set forth on the
signature page hereto and is not acquiring the Securities as a nominee or agent
or otherwise for any other person.

 

(iii)        The undersigned will comply with all applicable laws and
regulations in effect in any jurisdiction in which the undersigned purchases or
sells the Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the undersigned is subject or in which the undersigned makes such
purchases or sales, and the Company shall have no responsibility therefor.

 

(b)          Information Concerning the Company.

 

(i)          The undersigned has been given the opportunity to ask questions and
receive answers concerning the terms and conditions of the issuance of the
Securities. The undersigned has been given the opportunity to obtain material
and relevant information from the Company enabling it to make an informed
investment decision. All data that the undersigned has requested has been
furnished to it. The undersigned is aware of and has access to the Company’s
public filings with the Securities and Exchange Commission (the “Public
Filings”).

 

(ii)         The undersigned understands and accepts that the purchase of the
Securities involves various risks, including the risks outlined in this
Subscription Agreement and the Public Filings. The undersigned represents that
it is able to bear any loss associated with an investment in the Securities.

 



 7 

 

 



(iii)         The undersigned confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Securities. It is
understood that information and explanations related to the terms and conditions
of the Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned’s authority to invest in the
Securities.

 

(iv)        The undersigned is familiar with the business and financial
condition and operations of the Company. The undersigned has had access to such
information concerning the Company and the Securities as it deems necessary to
enable it to make an informed investment decision concerning the purchase of the
Securities.

 

(v)         The undersigned understands that, unless the undersigned notifies
the Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

 

(vi)        The undersigned understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.

 

(c)           Non-reliance.

 

(i)          The undersigned represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities shall not be considered investment advice or a recommendation
to purchase the Securities.

 

(ii)          The undersigned confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. In deciding to
purchase the Securities, the undersigned is not relying on the advice or
recommendations of the Company and the undersigned has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the undersigned.

 



 8 

 

 



(d)          Status of Undersigned.

 

(i)           The undersigned has such knowledge, skill and experience in
business, financial and investment matters that the undersigned is capable of
evaluating the merits and risks of an investment in the Securities. With the
assistance of the undersigned’s own professional advisors, to the extent that
the undersigned has deemed appropriate, the undersigned has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Securities and the consequences of this Subscription
Agreement. The undersigned has considered the suitability of the Securities as
an investment in light of its own circumstances and financial condition and the
undersigned is able to bear the risks associated with an investment in the
Securities and its authority to invest in the Securities.

 

(ii)         The undersigned is an “accredited investor” as defined in Rule
501(a) under the Securities Act. The undersigned agrees to furnish any
additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities. The undersigned
acknowledges that the undersigned has completed the Investor Questionnaire
contained in Appendix A (the “Questionnaire”) and that the information and
representations contained therein is complete and accurate as of the date
thereof and is hereby affirmed as of the date hereof and as of the Closing. Any
information that has been furnished or that will be furnished by the undersigned
to evidence its status as an accredited investor is accurate and complete, and
does not contain any misrepresentation or material omission.

 

(e)          Restrictions on Transfer or Sale of Securities.

 

(i)           The undersigned is acquiring the Securities solely for the
undersigned’s own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Securities.
The undersigned understands that the Securities have not been registered under
the Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the undersigned and of the other representations made by the undersigned in this
Subscription Agreement and the Questionnaire. The undersigned understands that
the Company is relying upon the representations and agreements contained in this
Subscription Agreement and the Questionnaire (and any supplemental information)
for the purpose of determining whether this transaction meets the requirements
for such exemptions.

 

(ii)          The undersigned understands that the Securities are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the U.S. Securities and Exchange Commission (the “Commission”)
provide in substance that the undersigned may dispose of the Securities only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and the undersigned understands that the Company has no
obligation or intention to register any of the Securities, or to take action so
as to permit sales pursuant to the Securities Act (including Rule 144
thereunder). Consequently, the undersigned understands that the undersigned must
bear the economic risks of the investment in the Securities for an indefinite
period of time.

 



 9 

 

 



(iii)        The undersigned agrees: (A) that the undersigned will not sell,
assign, pledge, give, transfer or otherwise dispose of the Securities or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Securities under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates or book entries representing the
Securities will bear a legend making reference to the foregoing restrictions;
and (C) that the Company and its affiliates shall not be required to give effect
to any purported transfer of such Securities except upon compliance with the
foregoing restrictions.

 

(iv)        The undersigned acknowledges that neither the Company nor any other
person offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7.                  Conditions to Obligations of the Undersigned and the
Company. The obligations of the undersigned to purchase and pay for the
Securities specified in Section 1 and of the Company to sell the Securities are
subject to the satisfaction at or prior to the Closing of the following
conditions precedent: the representations and warranties of the Company
contained in Section 5 hereof and of the undersigned contained in Section 6
hereof shall be true and correct as of the Closing in all respects with the same
effect as though such representations and warranties had been made as of the
Closing.

 

8.                  Obligations Irrevocable. The obligations of the undersigned
shall be irrevocable.

 

9.                  Legend. Any certificates representing the Securities sold
pursuant to this Subscription Agreement will be imprinted with a legend in
substantially the following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 



 10 

 

  

10.              Waiver, Amendment. Neither this Subscription Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

11.              Assignability. Neither this Subscription Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the undersigned without the prior
written consent of the other party.

 

12.              Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. Each party to
this Subscription Agreement certifies and acknowledges that (a) no
representatives of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action; (b) such party has considered the implications of this waiver;
(c) such party makes this waiver voluntarily; and (d) such party has been
induced to enter into this Subscription Agreement by, among other things, the
mutual waivers and certifications in this section.

 

13.              Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
undersigned (“Proceedings”), the undersigned irrevocably submits to the
jurisdiction of the federal or state courts located in the State of Maryland,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

 

14.              Governing Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland.

 

15.              Section and Other Headings. The section and other headings
contained in this Subscription Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Subscription Agreement.

 

16.              Counterparts. This Subscription Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which together shall be deemed to be one
and the same agreement.

 

17.              Notices. All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses (or such other address as
either party shall have specified by notice in writing to the other):

 



 11 

 

  

If to the Company:

Vaccinogen, Inc.

949 Fell Street

Baltimore, MD 21231

Attention: Chief Executive Officer

with a copy to:

Venable LLP

750 E. Pratt Street, Suite 900

Baltimore, MD 21202

Attention: Eric R. Smith, Esq.

If to the Purchaser:

Dolphin Offshore Partners, L.P.

PO Box 16867

Fernandina Beach, FL 32035

 

18.              Binding Effect. The provisions of this Subscription Agreement
shall be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19.              Survival. All representations, warranties and covenants
contained in this Subscription Agreement shall survive (i) the acceptance of the
subscription by the Company and the Closing, and (ii) the death, disability, or
dissolution of the undersigned.

 

20.              Notification of Changes. The undersigned hereby covenants and
agrees to notify the Company upon the occurrence of any event prior to the
closing of the purchase of the Securities pursuant to this Subscription
Agreement, which would cause any representation, warranty, or covenant of the
undersigned contained in this Subscription Agreement to be false or incorrect.

 

21.              Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 12 

 

 



IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ____ of ______________________, 2016

 

  PURCHASER (if an individual):       By:     Name:  

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to [ ] shares of common stock.

 

  Vaccinogen, Inc.         By:     Name: Andrew L. Tussing   Title: Chief
Executive Officer

 





 13 

 

 



APPENDIX A

 

INVESTOR QUESTIONNAIRE

 

This Questionnaire is being distributed to the undersigned investor (the
“Investor”) by Vaccinogen, Inc., a Maryland corporation (the “Issuer”) in
connection with the Subscription Agreement of the Investor to which this
Questionnaire is a part (the “Subscription Agreement”), to enable the Issuer to
determine whether the Investor is qualified to invest in the Securities (as
defined in the Subscription Agreement). To be qualified to invest in the
Securities, the Investor must be an “Accredited Investor” (as that term is
defined in Rule 501(a) of Regulation D promulgated under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”)).

The Issuer will rely upon the accuracy and completeness of the information
provided in this Questionnaire in establishing that the issuance of the
Securities is exempt from the registration requirements of the Securities Act.

 

ACCORDINGLY, THE INVESTOR IS OBLIGATED TO READ THIS QUESTIONNAIRE CAREFULLY AND
TO ANSWER THE ITEMS CONTAINED HEREIN COMPLETELY AND ACCURATELY.

 

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
However, the Investor understands and agrees that the Issuer may present, upon
giving prior notice to the Investor, this Questionnaire to such parties as the
Issuer deems appropriate if called upon to establish that the issuance of the
Securities (i) is exempt from the registration requirements of the Securities
Act or (ii) meets the requirements of applicable state securities laws;
provided, however, that the Issuer need not give prior notice to the Investor of
its presentation of this Questionnaire to the Issuer’s regularly employed legal,
accounting and financial advisors.

 

The Investor understands that this Questionnaire is merely a request for
information and is not an offer to sell, a solicitation of an offer to buy, or a
sale of the Securities. The Investor also understands that the Investor may be
required to furnish additional information.

 

PLEASE NOTE THE FOLLOWING INSTRUCTIONS BEFORE COMPLETING THIS INVESTOR
QUESTIONNAIRE.

 

Unless instructed otherwise, the Investor should answer each question on the
Questionnaire. If the answer to a particular question is “None” or “Not
Applicable,” please so state. If the Questionnaire does not provide sufficient
space to answer a question, please attach a separate schedule to your executed
Questionnaire that indicates which question is being answered thereon. Persons
having questions concerning any of the information requested in this
Questionnaire should consult with their purchaser representative or
representatives, lawyer, accountant or broker or may call Amanda C. E. Knab,
Esq., Venable LLP, at 410.244.6514.

 

 14 

 



 

1. General Information

 

Name of Entity: Dolphin Offshore Partners, L.P.

 

Address of Principal Office: 4828 First Coast Hwy., Suite 5

 

Fernandina Beach, FL 32034

 

Type of Organization: Limited Partnership

 

Date and State of Organization: July 21, 1989 Delaware

 

 2. Accredited Investor Status

 

To be qualified to invest in the Securities, the Investor must be an Accredited
Investor.

 

Please check the appropriate description which applies to you.

 

(a) ____________ A bank, as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

(b) ____________ A broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

(c) ____________ An insurance company, as defined in Section 2(13) of the
Securities Act.

 

(d) ____________ An investment company registered under the Investment Company
Act of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.

 

(e) ____________ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 



 15 

 

  

(f) ____________ A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

(g) ____________ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, a savings and loan association, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

(h) ____________ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

(i) ____________ A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the Securities, and that has total assets in excess of $5 million.

 

(j) _____________ A trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

(k) _____________ An entity in which all of the equity owners are accredited
investors and meet the criteria listed in Part I, Item 2 of this Questionnaire.

 

3. Representations

 

The undersigned entity represents that:

 

(a) The entity understands that the Issuer will rely upon the completeness and
accuracy of the entity’s responses to the questions in this Questionnaire in
establishing that the contemplated transactions are exempt from the Securities
Act, and hereby affirms that all such responses are accurate and complete. The
entity will notify the Issuer immediately of any changes in any of such
information occurring prior to the acceptance of its subscription.

 

(b) The entity is not a retirement plan, employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or Section 4975 of the IRS Code (or an entity whose assets are deemed
to include assets of those plans under the Department of Labor’s “plan asset
regulation”), a corporate pension and profit-sharing plan, a “simplified
employee pension plan,” a “Keogh” plan, an Individual Retirement Account,  or
retirement or employee benefit plan not subject to ERISA.

 

 16 

 

 

 



Individual



           

Name



                 

Signature

           

Date:



                Partnership, Corporation or Other Entity     Dolphin Offshore
Partners, L.P.     Print or Type Name     By:           Name:   Peter E. Salas  
      Title:  General Partner         Date:      



 





 17 

 